DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 have been considered by the examiner and been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hielscher et al. (US 2013/0338496 A1) in view of Bhaskar et al. (US 2017/0200265 A1). 

Claim 1. Hielscher et al. disclose a method for automatically processing unstructured medical imaging (medical imaging [0003]) data to generate classified images (read as methods and systems for computer aided detection of such indicators, discrimination and classification of physiological and anatomical features, and diagnosis [0003]), the method comprising: 
a) acquiring medical image data of a subject (read as multiple images may be acquired at phase delays covering the range of 2π to be transferred to the computer processing system 9 [0036]);
 b) subjecting the medical image data of the subject to a neural network to generate classified image data (read as Different classification methods can be used, such as, but not limited to, Bayesian classifiers, neural networks, rule-based methods, fuzzy logic, clustering techniques, and similarity measures. For example, the nearest neighbors method (KNN), discriminate analysis (DA) (linear and quadratic), self-organizing maps (SOM), and support vector machines (SVM) can be used as classification algorithms [0107]); 
c) comparing the classified image data to a confidence test (read as he Kruskal-Wallis test and Dunn's test were used to establish that they were statistically significant differences between the features extracted from PIP joints of subjects with RA and features extracted from PIP joints of control subjects without RA [0112]); 

e) repeating steps c) and d) until the classified image data passes the confidence test (read as Repeat this process until the Youden index cannot be improved [0104]); and 
f) generating annotated images from the classified image data (read as Once the classification algorithm labels the feature groups, it outputs a result which classifies the data, its location, or any other characteristic or feature that can help the reviewer identify a condition or a disease, etc. [0108]).
Hielscher et al. do not explicitly disclose 
upon determining that the classified image data does not pass the confidence test, subjecting the classified image data to a variational autoencoder (VAE) that implements a snowball sampling algorithm to refine the classified image data by representing features of the classified image data into latent space with a Gaussian distribution;
However, in the related field of endeavor Bhaskar et al. disclose
upon determining that the classified image data does not pass the confidence test (read as the correlation structure is refined with growing sample size… [0122]. Refining includes determining whether a level of result is achieved), subjecting the classified image data to a variational autoencoder (VAE) (read as The autoencoder may include any suitable variant of autoencoder such as a Denoising autoencoder, sparse autoencoder, variational autoencoder, and contractive autoencoder [0140]) that implements a snowball sampling algorithm to refine the classified image data by representing features of the classified image data into latent space with a Gaussian distribution (read as Bayesian nonparametric models include Gaussian process regression, in which the correlation structure is refined with growing sample size, and Dirichlet process mixture models for clustering, which adapt the number of clusters to the complexity of the data [0122]);
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Hielscher et al. with the teaching of Bhaskar et al. in order to implement a method and system comprising multiple computer subsystems, which acquire the information for the specimens, and hence ensures accurate size information, reduces the imaging noise, and enhances the imaging quality and ability to capture the important information.

Claim 2. The method of claim 1, the combination of Hielscher et al. and  Bhaskar et al. teaches,
wherein the Gaussian distribution is achieved using a Gaussian mixture models (GMMs) (Hielscher et al.: read as Gaussian mixture model (GMM) was fit to each image and the model parameters were extracted as features [0083]) to perform binary clustering within each class across the classified image data (Hielscher et al.: read as extracting image features from optical tomographic images that can be used for subsequent image classification [0111]).

Claim 3. The method of claim 1, the combination of Hielscher et al. and  Bhaskar et al. teaches,
wherein the confidence test includes a threshold of at least one of speed, classification accuracy (Hielscher et al.: read as The number of distinct groups (k) was 6, thus, H-statistics greater than 11.07, 15.09, and 20.52 were necessary to establish statistical significance in observed difference at the 0.05, 0.01, and 0.001 confidence level. The H-statistic was less than 11.07 for 129 features and greater than 20.52 for 242 features. H-statistic values that were above 100.0 are highlighted in bold [0135]), reproducibility, or efficacy.

Claim 4. The method of claim 1, the combination of Hielscher et al. and  Bhaskar et al. teaches,
 wherein the classified image data includes at least one of body region labels, a body organ labels, an organ label, an image feature label (Hielscher et al.: read as feature extraction algorithm, can specify the features to be extracted, can choose the classification algorithm used to classify the feature groups, can use additional classifiers, and can choose a particular image and/or marker to be displayed for diagnosis and interpretation. It can also fine-tune any of the above-listed parameters, images, classifiers. In addition, as indicated at 237 in FIG. 2B and as discussed elsewhere, the forms of output may also be varied according to user taste or class [0077]), or a condition label.

Claim 5. The method of claim 1, the combination of Hielscher et al. and  Bhaskar et al. teaches,
 further comprising training the neural network by selecting an initial seed sample size to generate the training dataset (Hielscher et al.: read as Classification with KNN was performed using multiple neighboring points (k=1, 3, 5, 7, 10, 15, 20). For each value of k five optimization runs, each with distinct seed features, were executed. This resulted in a total of 7.times.5=35 distinct executions of the optimization algorithm. The results for the best 3 optimization runs for k=1, 5, 10, 15 are summarized in Table below [0179]).

Claim 6. Hielscher et al. disclose a method for automatic labeling and annotation for unstructured medical datasets with snowball sampling comprising: 
a) acquiring images of a region of a subject and labeling the images to generate a training dataset with the images (read as Statistical analysis of the extracted features can then be used to determine the utility of each extracted feature (i.e., which features actually show differences between healthy patients and affected patients). In the image classification part, supervised machine learning can be performed, where classification algorithm is `trained" to differentiate between features derived from OT images of healthy patients and OT images of patients with a disease (rheumatoid arthritis is provided as an example). The algorithm can then be used to classify any future image [0203]); 
b) training a convolutional neural network with the training dataset (read as Different classification methods can be used, such as, but not limited to, Bayesian classifiers, neural networks, rule-based methods, fuzzy logic, clustering techniques, and similarity measures. For example, the nearest neighbors method (KNN), discriminate analysis (DA) (linear and quadratic), self-organizing maps (SOM), and support vector machines (SVM) can be used as classification algorithms [0105]); 
c) classifying unlabeled images using the trained network (read as Statistical analysis of the extracted features can then be used to determine the utility of each extracted feature (i.e., which features actually show differences between healthy patients and affected patients) [0203]); 
d) determining if a performance threshold is exceeded for the classified images (read as Rules may also be based on parameter thresholds, for example, screening out data by region or parameter value based on a magnitude acceptance range [0069] … For example, data thresholds may be displayed as numerical controls for adjustment. Examples of thresholds include allowed value ranges for parameters (e.g., absorption and scattering coefficient values) ranges and/or upper and lower limits on parameter ranges [0073]); and 
Hielscher et al. do not explicitly disclose 
e) refining the dataset if the threshold is not exceeded by using a variational autoencoder to label the unlabeled images to create labeled images and updating the dataset with the labeled images.
However, in the related field of endeavor Bhaskar et al. disclose
e) refining the dataset if the threshold is not exceeded (read as the correlation structure is refined with growing sample size… [0122]. Refining includes determining whether a level of result is achieved) by using a variational autoencoder (read as The autoencoder may include any suitable variant of autoencoder such as a Denoising autoencoder, sparse autoencoder, variational autoencoder, and contractive autoencoder [0140]) to label the unlabeled images to create labeled images and updating the dataset with the labeled images (read as Gaussian process regression, in which the correlation structure is refined with growing sample size, and Dirichlet process mixture models for clustering, which adapt the number of clusters to the complexity of the data. Bayesian nonparametric models have recently been applied to a variety of machine learning problems, including regression, classification, clustering, latent variable modeling, sequential modeling, image segmentation, source separation and grammar induction [0122]).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Hielscher et al. with the teaching of Bhaskar et al. in order to implement a method and system comprising multiple computer subsystems, which acquire the information for the specimens, and hence ensures accurate size information, reduces the imaging noise, and enhances the imaging quality and ability to capture the important information.

Claim 7. The method of claim 6, the combination of Hielscher et al. and  Bhaskar et al. teaches,
wherein the variational autoencoder (Bhaskar et al.: read as The autoencoder may include any suitable variant of autoencoder such as a Denoising autoencoder, sparse autoencoder, variational autoencoder, and contractive autoencoder [0140]) generates latent vectors approximating a unit Gaussian distribution in order to minimize generative losses (Bhaskar et al.: read as Gaussian process regression, in which the correlation structure is refined with growing sample size, and Dirichlet process mixture models for clustering, which adapt the number of clusters to the complexity of the data [0123]).

Claim 8. The method of claim 6, the combination of Hielscher et al. and  Bhaskar et al. teaches,
wherein the variational autoencoder includes an encoder with a multilayer perceptron neural network allowing it to map an input to a latent representation, and a decoder that maps the latent representation to a reconstructed input value (Bhaskar et al.: read as Recently, the autoencoder concept has become more widely used for learning generative models of data. Architecturally, the simplest form of an autoencoder is a feedforward, non-recurrent neural network very similar to the multilayer perceptron (MLP) [0140]).

Claim 9. The method of claim 6, the combination of Hielscher et al. and  Bhaskar et al. teaches,
further comprising selecting an initial seed sample size to generate the training dataset (Hielscher et al.: read as Classification with KNN was performed using multiple neighboring points (k=1, 3, 5, 7, 10, 15, 20). For each value of k five optimization runs, each with distinct seed features, were executed [0179]).

Claim 10. The method of claim 6, the combination of Hielscher et al. and  Bhaskar et al. teaches,
wherein the performance threshold includes a threshold of at least one of speed, classification accuracy (Hielscher et al.: read as The number of distinct groups (k) was 6, thus, H-statistics greater than 11.07, 15.09, and 20.52 were necessary to establish statistical significance in observed difference at the 0.05, 0.01, and 0.001 confidence level. The H-statistic was less than 11.07 for 129 features and greater than 20.52 for 242 features. H-statistic values that were above 100.0 are highlighted in bold [0135]), reproducibility, or efficacy.

Claim 11. The method of claim 6, the combination of Hielscher et al. and  Bhaskar et al. teaches,
wherein classifying unlabeled images includes at least one of identifying a body region, a body organ, an organ, an image feature (Hielscher et al.: read as feature extraction algorithm, can specify the features to be extracted, can choose the classification algorithm used to classify the feature groups, can use additional classifiers, and can choose a particular image and/or marker to be displayed for diagnosis and interpretation. It can also fine-tune any of the above-listed parameters, images, classifiers. In addition, as indicated at 237 in FIG. 2B and as discussed elsewhere, the forms of output may also be varied according to user taste or class [0077]), or a condition.

Claim 12. The method of claim 6, the combination of Hielscher et al. and  Bhaskar et al. teaches,
wherein snowball sampling includes refining the dataset at least twice (Hielscher et al.: read as This process was repeated 100 times to remove any possible bias that can arise when only easily separable data was used for testing [0150]).

Claim 13. Hielscher et al. disclose a system for automatic labeling and annotation for unstructured medical datasets from medical images with snowball sampling (FIG. 1 and 2), the system comprising: 
a) a computer system configured (FIG. 1 and 2) to: 
i) acquire images of a region of a subject and label the images to generate a training dataset with the images (read as The training data was chosen randomly from the entire data set, with the only condition being that there was at least one data point from the affected and healthy groups. This process was repeated 100 times to remove any possible bias that can arise when only easily separable data was used for testing [0150]); 
ii) train a convolutional neural network with the training dataset (read as Different classification methods can be used, such as, but not limited to, Bayesian classifiers, neural networks, rule-based methods, fuzzy logic, clustering techniques, and similarity measures. For example, the nearest neighbors method (KNN), discriminate analysis (DA) (linear and quadratic), self-organizing maps (SOM), and support vector machines (SVM) can be used as classification algorithms [0105]); 
iii) classify unlabeled images using the trained network (read as Statistical analysis of the extracted features can then be used to determine the utility of each extracted feature (i.e., which features actually show differences between healthy patients and affected patients) [0203]); 
iv) determine if a performance threshold is exceeded for the classified images (read as Rules may also be based on parameter thresholds, for example, screening out data by region or parameter value based on a magnitude acceptance range [0069]); and 
Hielscher et al. do not explicitly disclose 
v) refine the dataset if the threshold is not exceeded by using a variational autoencoder to label the unlabeled images to create labeled images and updating the dataset with the labeled images.
However, in the related field of endeavor Bhaskar et al. disclose
v) refine the dataset if the threshold is not exceeded (read as the correlation structure is refined with growing sample size… [0122]. Refining includes determining whether a level of result is achieved) by using a variational autoencoder (read as The autoencoder may include any suitable variant of autoencoder such as a Denoising autoencoder, sparse autoencoder, variational autoencoder, and contractive autoencoder [0140])to label the unlabeled images to create labeled images and updating the dataset with the labeled images (read as Gaussian process regression, in which the correlation structure is refined with growing sample size, and Dirichlet process mixture models for clustering, which adapt the number of clusters to the complexity of the data. Bayesian nonparametric models have recently been applied to a variety of machine learning problems, including regression, classification, clustering, latent variable modeling, sequential modeling, image segmentation, source separation and grammar induction [0122]).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Hielscher et al. with the teaching of Bhaskar et al. in order to implement a method and system comprising multiple computer subsystems, which acquire the information for the specimens, and hence ensures accurate size information, reduces the imaging noise, and enhances the imaging quality and ability to capture the important information.

Claim 14. The system of claim 13, the combination of Hielscher et al. and  Bhaskar et al. teaches,
wherein the variational autoencoder (Bhaskar et al.: read as The autoencoder may include any suitable variant of autoencoder such as a Denoising autoencoder, sparse autoencoder, variational autoencoder, and contractive autoencoder [0140]) generates latent vectors approximating a unit Gaussian distribution in order to minimize generative losses (Bhaskar et al.: read as Gaussian process regression, in which the correlation structure is refined with growing sample size, and Dirichlet process mixture models for clustering, which adapt the number of clusters to the complexity of the data [0123]).

Claim 15. The system of claim 13, the combination of Hielscher et al. and  Bhaskar et al. teaches,
wherein the variational autoencoder includes an encoder with a multilayer perceptron neural network allowing it to map an input to a latent representation, and a decoder that maps the latent representation to a reconstructed input value (Bhaskar et al.: read as Recently, the autoencoder concept has become more widely used for learning generative models of data. Architecturally, the simplest form of an autoencoder is a feedforward, non-recurrent neural network very similar to the multilayer perceptron (MLP) [0140]).

Claim 16. The system of claim 13, the combination of Hielscher et al. and  Bhaskar et al. teaches,
further comprising selecting an initial seed sample size to generate the training dataset (Hielscher et al.: read as Classification with KNN was performed using multiple neighboring points (k=1, 3, 5, 7, 10, 15, 20). For each value of k five optimization runs, each with distinct seed features, were executed. This resulted in a total of 7.times.5=35 distinct executions of the optimization algorithm. The results for the best 3 optimization runs for k=1, 5, 10, 15 are summarized in Table below [0179]).

Claim 17. The system of claim 13, the combination of Hielscher et al. and  Bhaskar et al. teaches,
wherein the performance threshold includes a threshold of at least one of speed, classification accuracy (Hielscher et al.: read as The number of distinct groups (k) was 6, thus, H-statistics greater than 11.07, 15.09, and 20.52 were necessary to establish statistical significance in observed difference at the 0.05, 0.01, and 0.001 confidence level. The H-statistic was less than 11.07 for 129 features and greater than 20.52 for 242 features. H-statistic values that were above 100.0 are highlighted in bold [0135]), reproducibility, or efficacy.

Claim 18. The system of claim 13, the combination of Hielscher et al. and  Bhaskar et al. teaches,
wherein classifying unlabeled images includes at least one of identifying a body region, a body organ, an organ, an image feature (Hielscher et al.: read as feature extraction algorithm, can specify the features to be extracted, can choose the classification algorithm used to classify the feature groups, can use additional classifiers, and can choose a particular image and/or marker to be displayed for diagnosis and interpretation. It can also fine-tune any of the above-listed parameters, images, classifiers. In addition, as indicated at 237 in FIG. 2B and as discussed elsewhere, the forms of output may also be varied according to user taste or class [0077]), or a condition.

Claim 19. The system of claim 13, the combination of Hielscher et al. and  Bhaskar et al. teaches,
wherein snowball sampling includes refining the dataset at least twice (Hielscher et al.: read as This process was repeated 100 times to remove any possible bias that can arise when only easily separable data was used for testing [0150]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646